Idsdey, J.
The appellant was the security on a bond taken and approved by a justice of the peace, conditioned for the appearance of the principal obligor, Ferdinand Whitaker, at the District Court, Parish of East Eeliciana, for embezzlement—a crime punishable with seven years’ imprisonment at hard labor. (See Revised Statutes, 148-9, § 82.)
In the cases of the State v. Hebert, 10 Rob. 41, and the State v. Harper, 3 An. 598, and the State v. Hays, 4 An. 59, it was held that justices of the peace are incompetent to grant bail when the offense is punishable with death, or imprisonment at hard labor for seven years or more, and that bonds taken by them, in such cases, for the appearance of parties, are void, being in contravention of a prohibitory law. (See Act of 3d May, 1805; Bull. & Cur. Dig. 529; Act 31st March, 1807; Bull. & Curr. Dig. 530; Session Acts, p. 448, sec. 43.) The party who signed the bond incurred thereby no legal liability.
The judgment of the District Court must be reversed.
It is therefore ordered, adjudged and decreed, that the judgment of the Distriet'Court be annulled, avoided and reversed, and that judgment be and it'is hereby rendered in favor of the appellant, without costs.